Title: From David Cobb to Henry Jackson, 5 August 1782
From: Cobb, David
To: Jackson, Henry


                  
                     
                  Dr Colo.Head Quarters Augt 5. 1782
                  The Commander in Chief directs that the American prisoners, who are now at your Post on Parole, should be allowed to pass to their respective houses; and in future, till a D. Comm’y of Prisoners resides at the Post, as was directed, all persons coming out under the same circumstances may be permitted to pass—this is to be considered as a standing Order and will be delivered to your relieving Officer I am &c.
                  
                     David Cobb
                     Aide De Camp
                  
               